Citation Nr: 1631142	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-48 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The October 2009 rating decision denied a higher rating for osteoarthritis lumbar spine in excess of 10 percent, a compensable rating for tinea cruris, and also denied entitlement to service connection for post-traumatic stress disorder (PTSD).  The October 2013 rating decision granted service connection for radiculopathy, right lower extremity and also granted an increased rating of 20 percent for a lumbar spine disability effective October 17, 2012. 

In June 2014, the Board issued a decision and remand, which denied increased disability ratings for a lumbar spine disability and radiculopathy of the lower right extremity disability.  In its June 2014 remand, the Board determined that during the appeal period, the matter of unemployability was raised by the record as part and parcel of the claim for higher ratings for a lumbar spine disability and radiculopathy of the lower right extremity and remanded the issue of TDIU for additional development, to include providing the Veteran with VA Form 21-8940 and scheduling a VA examination.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Following completion of the development requested, the Agency of Original Jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) in September 2015 denying entitlement to an extra-schedular TDIU. 


FINDINGS OF FACT

1. The Veteran is service connected for post-traumatic stress disorder (PTSD), evaluated as 30 percent disabling; a spine disability, evaluated as 20 percent disabling; radiculopathy of the right lower extremity, evaluated as 10 percent disabling; and tinea cruris, evaluated rated noncompensable.

2. The Director of Compensation and Pension Service determined that the requirements for extraschedular entitlement to a TDIU, under 38 C.F.R. 
§ 4.16(b), were not met.

3. The Veteran's service-connected disabilities do not, either individually or collectively, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

The criteria for the assignment of a total disability rating based on individual unemployability are not met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through notice letters dated in January 2009, May 2009, June 2009, and August 2009 to the Veteran, which fully addressed all notice elements and the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  A September 2015 letter informed the Veteran of what evidence was required to substantiate his claim for a TDIU.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  Likewise, VA treatment records and all private treatment records to include those obtained by the Social Security Administration (SSA) identified by the Veteran have been obtained and associated with the claims file.

There is no indication that additional records have yet to be requested, or that additional examinations are in order.  In its June 2013 remand, the Board instructed that the AOJ refer the remaining issue of entitlement to an extraschedular rating to the Director of Compensation.  The AOJ did so and the AOJ rendered the requested opinion.  The AOJ therefore complied with the Board's remand instructions.

The Veteran has been afforded multiple VA examinations over the course of the appeal.  In April 2009 the Veteran underwent a fee basis examination for his spine disability and in October 2013 he was also afforded a VA spine examination.  In addition, he was afforded a June 2010 fee basis skin examination and in September 2010 he was afforded a fee basis mental health examination.  In April 2015, the Veteran underwent examination by a social worker to determine whether his service connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All service-connected disabilities have been addressed and the examiner's offered an explanation of the occupational impact of each disability.  Thus, the Board considers those examinations adequate for determining the issue on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board will therefore proceed to the merits of the appeal.

Merits

Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran is service-connected for post-traumatic stress disorder (PTSD), evaluated as 30 percent disabling; a spine disability, evaluated as 20 percent disabling; radiculopathy of the right lower extremity, evaluated as 10 percent disabling; and a skin disability, evaluated as noncompensably disabling.  His combined disability rating is 50 percent.  Therefore, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  Not having met the schedular requirements, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extraschedular evaluation under 38 C.F.R. § 4.16(b).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Therefore, at the RO level, rating boards are to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The RO is to include in its submission a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b).

The Board itself cannot assign an extraschedular rating in the first instance. Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  However, the Board can adjudicate whether to refer a case to the Director for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits. Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) (2015) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").

As the Veteran does not meet the schedular criteria for a TDIU, 38 C.F.R. § 4.16(a), as requested in the June 2014 Board remand, by July 2015 memorandum, the issue of whether he is entitled to a TDIU pursuant to 38 C.F.R. § 4.16(b) was referred to the Director of Compensation for consideration of an extraschedular rating.  The Director denied an extraschedular rating, and the AOJ continued the denial in a September 2015 supplemental statement of the case.  The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  The Court has reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 456 (2015).

Where, as in this case, a veteran fails to meet the applicable percentage standards, an extraschedular rating is for consideration where the veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b) (2015).  Individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3 (2015).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability. 

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In the November 2013 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated that his spine disability prevented him from securing or following any substantially gainful occupation.  He indicated the same in his application for social security benefits.  See SSA Disability Report.  He also indicated that he had six years of college education and that he attended the Army Medical School and that he was last employed at Community Mortgage Services in 2006.  He was also employed at three different clothing retail stores from 2002 to 2005.  He did not indicate the type of work.  See November 2013 VA Form 21-8940.  Additionally, the Veteran reported that he last worked as a clerk for a department store from August 2005 to October 2005 and as a loan officer from February 2002 to December 2004, and December 2005 to January 2006.  He also reported that he stopped working on August 15, 2004 due to a low back injury and a stroke in October 2006.  See SSA Disability Report.  In addition, on examination in April 2007, the Veteran reported his last full time job was two years earlier working for a mortgage broker.  Thereafter he worked at a clothing store for two years and did real estate for 12 to 13 years.  According to the Veteran's reports he also managed a club in Iowa for two years and taught karate.  See April 2007 Examination from SSA.

In addition, a March 2006 VA treatment record reflects the Veteran reported having a bachelor degree in business administration and also completed a number of graduate courses in real estate and urban development.  He last worked as a real estate loan officer in September 2004 at which time he was injured in an automobile accident.

During the period on appeal, private treatment records and VA treatment records from the Richmond VA Medical Center (VAMC) contain evidence of symptoms and treatment related to the Veteran's spine disability and PTSD to include medication management for pain and depression and physical therapy to treat back pain.  In addition, treatment records reflect the Veteran experienced difficulty walking due to back pain and used a cane for assistance. However, the weight of the lay and medical evidence of record does not indicate that service-connected disability renders him unable to secure and follow a substantially gainful occupation in light of his education and experience.  

A December 2005 VA treatment record also notes the Veteran presented with complaints of back pain that was worse since he was involved in an automobile accident the previous year.  The Veteran reported that he was not working because he lost his stocking job at Marshall as a result of back pain.  He also reported that he used to work as a loan officer but has worked very little that year due to problems with concentrating.

An October 2006 VA treatment record reflects the Veteran presented with a history of back and neck problems.  He reported that he had been unable to find a job due to his age, back, and neck problems.  The examination report notes that he is limited by chronic back pain and on occasion uses a cane during flare-ups, which make it difficult to walk for a few days.  The examiner noted that back pain does limit the Veteran's ability to do heavy work such as lifting, bending, etc. but found that it was difficult to make any determination about employability "for other reasons as [the Veteran] doesn't take meds regularly enough to know how he'd do if taking them."

A March 2007 VA treatment record reflects that the Veteran had a cerebellar stroke with marked ataxia in November and that "he will not get significant improvement from current level of functioning.  He is totally disabled for the performance of any meaningful occupation."  

Records obtained from SSA include an April 2007 psychological examination documenting the Veteran's report that he is totally disabled due to "all the strokes."  Following interview and examination of him, the psychologist noted that the Veteran was a very educated and active individual up until the time he began having complications with medical problems that brought him to the VA Hospital back in 2003.  According to the psychologist, his condition had been getting progressively worse with an additional cerebrovascular accident in November 2006 thereby precluding him from pursuing any type of gainful employment because of restrictions placed on him by physicians.  In so finding, the examiner assessed a Global Assessment of Functioning (GAF) Scale score of 50 and diagnosed the Veteran with major depressive disorder.  The GAF Scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders, 32 (4th ed. 1994).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The April 2007 examination report also discussed the VA mental health treatment records and the examiner concluded that "[a]s long as [the Veteran] is sleeping out of his car, not following up with psychiatry at VA and has no resources to live independently, there will most likely not be an appreciable improvement in his condition of depression."  

A March 2008 VA treatment record notes the Veteran reported that at one time he had a successful realty firm and he is recently unemployed and homeless.  The Veteran also submitted a newspaper article detailing the success of his business.  

At an April 2009 fee basis spine examination notes the Veteran reported that he spends 4 to 6 weeks a year in bed due to severe back pain.  Range of motion was 90 degrees flexion, 30 degrees extension and 30 degrees of lateral flexion and rotation both left and right.  The examiner noted that while pain was a limiting factor with repetitive use, no fatigue, weakness, lack of endurance, incoordination, or additional reduction in range of motion was evident and neurological testing was normal.  He was diagnosed with osteoarthritis of the lumbar spine.  The examiner concluded that the spine condition posed no limitations on the Veteran's usual occupation.

A June 2010 fee basis skin examination report reflects the Veteran was diagnosed with tinea cruris.  The examiner concluded that the condition did not affect the Veteran's usual occupation.

A September 2010 fee basis mental health examination report reflects a diagnosis of PTSD and the examiner opined that his psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational task, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  In so finding, the examiner assigned a GAF score of 50 and also determined that the Veteran was employable and skillful in areas of clothing and will have no difficulty in getting a job in a clothing store also noting that the Veteran frequently said the same during the interview.  It was estimated that the degree of impairment was moderate.  The Veteran endorsed symptoms of difficulty sleeping, anxiety, and recurrent recollections.  The examination report reflects his hygiene was appropriate and that he had good concentration and memory for remote and recent events.  He also demonstrated good judgment.  His memory, concentration, and executive functions were noted as within normal limits and he was well oriented to time, place, person, and situation.  He denied panic attacks, delusions, hallucinating, and suicidal and homicidal ideations.  On examination he reported having two degrees, the first in business administration and the second in real estate and urban development.  Post-military employment included managing a clothing store and working as a security guard for one or two years.  Thereafter, the Veteran reported employment as a bartender for several years and thereafter working at Philip Morris.  Three years later he managed a cocktail lounge for several years and decided to work in a clothing store thereafter and was last employed as a mortgage broker in 2006.  He was currently unemployed and reported not working for the past three or four years since having had several strokes since 2006.

SSA records reflect that the Veteran is in receipt of SSA disability for a primary diagnosis of cerebrovascular disease late effects and a secondary diagnosis of affective disorder.  

Private treatment records and a cover letter from Dr Tauer D.C. indicate that the Veteran rated his pain as ranging between 6/10 to 9/10.  Range of motion testing revealed that the Veteran had flexion to 60 degrees, extension to 10 degrees right and left lateral flexion to 10 degrees and right and left lateral rotation to 20 degrees. Dr Tauer noted that the Veteran had excruciating or very severe taut and tender fibers edema, joint fixation and muscle spasm in his lumbosacral region.  Range of motion testing in November 2012 indicated that the Veteran had painful flexion to 60 degrees, extension to 30 degrees right and left lateral flexion to 20 degrees and right and left lateral rotation to 30 degrees.  Treatment records from December 2012 to April 2013 indicated that the Veteran rated his lumbar spine pain as 8/10 Range of motion testing indicated that the Veteran s range of motion remained unchanged and that he had very severe taut and tender fibers edema, joint fixation and muscle spasm in his lumbosacral region.  A May 2013 treatment record noted that the Veteran rated his pain as 10/10 and he was noted to have excruciating taut and tender fibers, edema, joint fixation and muscle spasm in his lumbosacral region.  In his cover letter.  Dr Tauer stated that he initially treated the Veteran on October 17 2012 and that he believed that the Veteran s limited lumbar flexion to 60 degrees was due to the degenerative changes in his back and preexisted the Veteran s October 2009 or October 2010 car accident.  

At his VA spine examination in October 2013 the Veteran reported that he frequently used a cane, but was currently on crutches for knee trouble.  The Veteran stated that his back went out 2 5 times per year and that he was unable to move for several days and that the pain was so intense it made him scream.  He also stated that he had back pain flare ups on average a couple months out of the year to the point where he could not get out of bed or move.  The Veteran reported that the pain was always in his back and he denied any numbness or radiating pain He indicated that he has had pain and tingling below the knee in his right leg 3 4 times since his back problems began.  The Veteran also stated that it was very painful to bend at the waist and that he was unable to find employment because of his physical limitations.  Upon range of motion testing the Veteran had forward flexion to 25 degrees, with evidence of painful motion at 10 degrees extension to 15 degrees with evidence of painful motion at 5 degrees right and left lateral flexion to 15 degrees with painful motion at 10 degrees and right lateral rotation to 20 degrees, with painful motion at 15 degrees and left lateral rotation to 30 degrees or greater, with no objective evidence of pain.  Upon repetitive motion testing the Veteran had no additional limitation in range of motion.  Functional loss in the form of less movement than normal and pain on movement was noted.  Upon physical examination the Veteran was noted to have tenderness over his lumbar spine, lower thoracic spine, and paraspinal spine areas.  He was noted to have guarding and/or muscle spasms, which did not result in abnormal gait or spinal contour.  

The Veteran denied any constant pain and numbness in his bilateral lower extremities and intermittent pain and paresthesias or dysesthesias in his left lower extremity.  He reported moderate intermittent pain and moderate paresthesia or dysesthesias in his lower right extremity.  No other signs of radiculopathy were noted.  The examiner noted that the Veteran had nerve root involvement of the right side L4 5 and 51 3 and opined that the Veteran had mild radiculopathy of his right side.  The examiner noted that the Veteran had no other neurological abnormalities or findings related to his spine condition.  The Veteran was diagnosed with IVDS and arthritis.  The examiner noted that the Veteran had not had any incapacitating episodes in the last 12 months.  The examiner stated that the Veteran s arthritis and IVDS impacted his ability to work because he needed to avoid heavy lifting and repetitive lifting, turning and bending at the waist.  

The examiner noted that the Veteran was very demonstrative during palpation and range of motion testing and opined that the Veteran s reactions were out of proportion with the prior objective findings the rest of the examination findings, and the examiner s observations.  The examiner noted that the Veteran had appeared comfortable in the exam area and waiting room.  She further noted that range of motion particularly in flexion was out of proportion to objective findings on imaging and inconsistent with previous exam findings.  The examiner opined that this was suggestive of poor effort in order to maximize his rating.  She went on to note that although the Veteran clearly had pathology on imaging his performance was out of proportion to what would be expected.  With regard to incapacitating events, the examiner noted that while the Veteran reported not being able to get out of bed, those reports did not rise to the level of incapacitation for VA purposes which required prescribed bed rest and treatment by a physician.  The examiner stated that she could not assess whether the Veteran's spine condition impacted his gait, because while the Veteran reported intermittently using a cane for his low back at the examination he was using crutches for unrelated right knee pain.  The examiner opined that although range of motion may be reduced during flare ups or repeated use it was not possible to express any such additional limitation in degrees because the Veteran was not currently experiencing a flare up and had not repeatedly used the joint beyond performing DeLuca criteria repetition.   Accordingly such an estimate or opinion would require speculation

In April 2015, pursuant the Board's June 2014 remand directive, the Veteran underwent social and industrial survey to determine the impact his service-connected disability had on his ability to secure or follow a substantially gainful occupation.  During the examination the Veteran reported worsening of back pain and being unable to stand or walk for long periods of time.  He also reported continuing to experience nightmares due to his PTSD which limits his sleep to 4-5 hours per night.  It is noted that the Veteran last worked as a bartender and selling men suits approximately 15 years ago.  He stopped working 15 years ago when he began receiving SSI benefits.  The examiner indicated that the Veteran continued to have difficulty standing or walking for long periods of time and used a cane to assist with walking.  The examiner also opined that the Veteran is unable to maintain employment as a bartender or salesman as he is unable to stand for long periods of time.  Further, it is noted that a lack of sleep due to his back pain and nightmares often prevents him from participating in physical activities and spending time with friends. 

The Veteran indicated he essentially had to stop working because of difficulty concentrating.  See December 2005 VA treatment record.  The medical evidence documents the Veteran's reports that he suffers from problems with concentration, memory loss, and sleep impairment, all of which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As discussed above, at the October 2013 spine VA examination the Veteran reported that he was unemployed and that he was unable to find employment because of his physical limitations.  He also reported that he stopped working on August 15, 2004 due to a low back injury and a stroke in October 2006.  See SSA Disability Report.  An October 2006 VA treatment record reflects the Veteran reported that he had been unable to find a job due to his age, back, and neck problems.  

The record establishes that the Veteran's service connected disabilities cause impairment in physical employment.  However, the weight of the evidence, both lay and medical, does not indicate that sedentary and/or less strenuous employment is prevented by the Veteran's disabilities.  No VA examiner, or anyone else, has opined that the Veteran is unable to obtain and maintain sedentary employment.  The Board is cognizant that the October 2013 VA examiner opined that the Veteran's spine disability negatively impacted his ability to work as it prevented him from performing heavy lifting and limited his ability to perform repetitive lifting, turning, and bending at the waist.  To that end, there is no evidence that the Veteran's spine disability, tinea cruris, and radiculopathy of the right lower extremity impact his ability to perform sedentary work.  The Veteran has not argued, and the evidence does not show, that tinea cruris and radiculopathy of the right lower extremity causes him to be unemployable or that his spine disability prevents him from sedentary employment.  The skin disability does not significantly impact his functioning and the radiculopathy has been termed mild.  While the spinal disability is more significant, the limitation of function has been mostly in the moderate range.  The more severe limitation of motion noted on the 2013 VA examination report was significantly different from many other range of motion tests and attributed to poor effort by the examiner and not representative of an increase in spine pathology.  There is simply no evidence that his spine disability, tinea cruris and radiculopathy of the right lower extremity causes any impairment to the Veteran's ability to perform sedentary employment.

Moreover, PTSD causes only moderate occupational impairment.  See September 2010 VA Examination Report.  The Veteran indicated he essentially had to stop working because of PTSD symptoms including difficulty concentrating.  Nonetheless, the VA examiner in September 2010 found that despite psychiatric symptoms, the Veteran's PTSD has caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational task, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  While the examiner assigned a GAF score of 50, it was determined that the Veteran was employable and skillful in areas of clothing and would have no difficulty in getting a job in a clothing store noting that the Veteran frequently said so during the interview.  The exhibited psychiatric disability symptoms were in the moderate range and the effect on his ability to work did not appear to be severe.  

Records from the SSA show that the Veteran is in receipt of benefits for disability but due primarily to cerebrovascular disease, which is a nonservice connected disability.  As discussed above, the records obtained from SSA include an April 2007 psychological examination documenting the Veteran's report that he is totally disabled due to "all the strokes."  VA regulations provide that consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Therefore, the impact of the Veteran's cerebellar disease may not be considered.

Neither the SSA findings nor the medical opinions are dispositive on this issue.  Rather, the question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").  Entitlement to TDIU is based on an individual's particular circumstance.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009)

Further, the Board notes that it is particularly pertinent that sedentary employment is not prevented by the Veteran's service-connected disabilities.  The Veteran reported that he was last employed at Community Mortgage Services from 2006.  See VA Form 21-8940.  He also reported that he owned his own real estate firm and worked in the real estate field for 12 to 13 years.  See April 2007 Examination from SSA.  There is no evidence that this work required any heavy physical labor.  While the April 2015 examiner opined that the Veteran is unable to maintain employment as a bartender or salesman as he is unable to stand for long periods of time, the evidence does not suggest that his employment as a mortgage broker or loan officer was physical in nature.  The Board finds this particularly relevant to whether the Veteran's service-connected disabilities render him unemployable.  See 38 C.F.R. § 4.16.

In conclusion, the Veteran's service-connected disabilities do not render him incapable of securing and maintaining substantially gainful employment.  The evidence indicates that the Veteran can perform sedentary work.  Indeed, he performed managerial work while running his own real estate firm and also reported working as a mortgage broker in 2006.  See September 2010 VA Examination.  He also worked as a loan officer from February 2002 to December 2004, and December 2005 to January 2006.  See April 2007 Examination from SSA.  There is no evidence that the Veteran's PTSD, spine disability, tine cruris, and radiculopathy of the right lower extremity impact his ability to perform sedentary work.  

As discussed above, while the evidence shows that PTSD impacts the Veteran's ability to concentrate, a VA physician indicated to the Veteran that neuropsychological testing is recommended to evaluate his problems with concentrating and memory loss as such testing might help to better determine how much of the problem is due to organic causes (having a stroke) and how much is attributable to depression and PTSD but the Veteran failed to report to the scheduled appointment.  See January 2006 VA treatment record.  Additionally, the medical evidence reflects that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational task, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  As to the Veteran's statements that he was unable to work as a result of problems with concentrating, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the most probative evidence of record shows that PTSD is moderate and does not preclude the Veteran from working.  Thus, a TDIU is not warranted.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance and the claim for a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to TDIU is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


